Filed 5/6/21 P. v. Reyes CA2/8
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                      DIVISION EIGHT


THE PEOPLE,                                                   B304518

         Plaintiff and Respondent,                            (Los Angeles County
                                                              Super. Ct. No. KA058220)
         v.

RAMON REYES,

         Defendant and Appellant.


      APPEAL from an order of the Superior Court of
Los Angeles County, Juan Carlos Dominguez, Judge. Affirmed.
      Doris M. LeRoy, under appointment by the Court of Appeal,
for Defendant and Appellant.
      Xavier Becerra, Attorney General, Lance E. Winters, Chief
Assistant Attorney General, Susan Sullivan Pithey, Senior
Assistant Attorney General, Charles Lee and Colleen M.
Tiedemann, Deputy Attorneys General, for Plaintiff and
Respondent.
                      ____________________
        We affirm the trial court’s decision to deny Ramon Reyes’s
resentencing petition.
        Reyes in 2002 brought a loaded gun to the bleachers at the
Irwindale Speedway. (People v. Reyes (Dec. 21, 2004, B167404)
[nonpub. opn.] [2004 WL 2943240 at p. *1] (Reyes).) Reyes said
“some African-American men began fighting with [Reyes’s]
companions, and then one of the men punched [Reyes].” (Id. at p.
*4.) Reyes responded by shooting a combatant: one Leo Elder,
who died at the scene. (Id. at pp. *1 & *4.) The gunshot made
people move away from Reyes. (Id. at p. *2.)
        Kimberly Garcia was not involved with the fight or with
Reyes. Rather, she was standing apart from the fray, in front of
the bleachers. Reyes’s gunshot made her look up. (Reyes, supra,
2004 WL 293240 at p. *2.) She saw Reyes, “who stood out
because the crowd was fleeing from him.” (Ibid.) “Garcia made
eye contact with [Reyes], who aimed the gun at her. She was
about 45 feet from [Reyes]. After looking at [Reyes] a second or
two, Garcia began running toward the exit. She heard another
shot and felt it strike her buttocks. With a limp, she continued to
run. Garcia went around a corner and heard another shot, then
felt it strike the right side of her body, at the ribcage.” (Ibid.)
Garcia suffered serious and permanent injuries. (Id. at p. *1.)
Reyes shot Garcia to try to eliminate a witness. (Id. at p. *3.)
        The jury convicted Reyes of the murder of Leo Elder, the
attempted murder of Kimberly Garcia, and an assault on a man
grazed by a bullet that passed through Garcia. (Reyes, supra,
2004 WL 293240 at pp. *1 & *9.) An appellate opinion affirmed
Reyes’s convictions in 2004. (Id. at p. *13.)
        Reyes filed a petition for resentencing under Penal Code
section 1170.95. The trial court summarily denied the petition




                                 2
because Reyes was “the actual killer and was not convicted under
a theory of felony-murder of any degree, or a theory of natural
and probable consequences.” The trial court reviewed the record
of conviction, including the jury instructions and our previous
opinion affirming the conviction. The trial court found Reyes was
the actual killer and there were no jury instructions relating to
aiding and abetting, felony murder, or the natural and probable
consequences doctrines.
       Reyes appealed.
       The trial court correctly found Reyes was ineligible for
relief under Section 1170.95. (People v. Verdugo (2020) 44
Cal.App.5th 320, 325–333, review granted Mar. 18, 2020,
S260493.)
       Reyes argues the trial court erred in failing to appoint him
counsel once he filed a petition that complied with subdivision
(b). Reyes acknowledges Verdugo and the other cases finding to
the contrary, but claims they are incorrect and urges us instead
to follow People v. Cooper (2020) 54 Cal.App.5th 106.
       We believe Verdugo sets forth the correct analysis. We hew
to its holding.
       There was no need to appoint counsel in this case. The
appellate record shows Reyes’s murder conviction had nothing to
do with accomplice liability, with felony murder, or with the
natural and probable consequences doctrine. Acting alone, Reyes
carried a loaded gun and then, acting alone, shot a man to death.
Penal Code section 1170.95 does not apply to Reyes’s case.




                                 3
                       DISPOSITION
     We affirm the order.



                                     WILEY, J.

We concur:



             BIGELOW, P. J.




             GRIMES, J.




                              4